Title: From James Madison to Isaac Hite, 5 May 1803
From: Madison, James
To: Hite, Isaac


Dr. Sir
Washington Friday May 5. 1803
Business & bad weather have thus far detained me. I hope to set out tomorrow morning, if the mail of this evening brings nothing to interfere. There is a rumour that hostilities have commenced between G. B. & France. The event is to be expected from the positions taken by both parties both in arms & in negociation. Yrs. truly
J. Madison
 

   
   RC (InHi). Addressed to Hite at Orange Court House, Virginia.


